EXHIBIT 10.2

MANAGEMENT SERVICES AGREEMENT

 

This Management Services Agreement (“Agreement”) is made as of this 17th day of
May 2016 (“Effective Date”), by and between Seastone of Delray, LLC (hereinafter
“Practice”), and Seastone Delray Healthcare, LLC or its related assign
(hereinafter “Manager”), individually referred to at times as the “Party” or
collectively as the “Parties.”

 

RECITALS

 

1. WHEREAS, Practice is a Florida limited liability company engaged in the
business of providing health care services to patients in need of addiction
treatment;

 

2. WHEREAS, Manager is a provider of administrative, management, and development
services in the healthcare field;

 

3. WHEREAS, the Parties desire to enter into this Agreement for the purpose of
engaging Manager to manage the Practice;

 

4. WHEREAS, the Parties are contemporaneously executing an Asset Purchase
Agreement for Manager to acquire the Assets of Practice (“APA”);

 

NOW, THEREFORE, and in consideration of the mutual covenants and agreements
hereinafter contained, the Parties do hereby agree as follows:

 

AGREEMENT

 

1. APPOINTMENT OF MANAGER

 

Appointment by Practice. Practice hereby appoints Manager as its sole and
exclusive manager and hereby grants to Manager the authority and responsibility,
as specifically set forth herein, to supervise and manage the day-to-day
operations of the Practice, including all revenue and non-revenue producing
activities, to the extent permitted by Florida law.

 

2. MANAGER’S DUTIES

 

a. Services. Manager shall manage all affairs of Practice (hereafter referred to
as the “Services”). Such Services may be changed from time to time by agreement
of the Parties. Manager may subcontract out all or any part of the Services.

 

b.  Manager Staff. Manager shall engage or employ such personnel as are
necessary for the proper and efficient management of the Practice. All personnel
provided by Manager to Practice shall be compensated by Manager and shall be
employees or independent contractors of Manager. Manager shall be responsible
for compensating all such engaged or employed persons, including, as applicable,
payroll taxes, benefits, and workers’ compensation insurance. Manager shall be
responsible for supervision of activities performed by all physician and
non-physician employees as well as independent contractors.

 

c. Compliance with Standards. All Services performed by Manager shall be
performed in accordance with applicable state and federal laws, accreditation
standards, and Practice policies and procedures.

 

3. PRACTICE’S DUTIES

 

Practice Location. Practice shall keep its business location and operation in
good standing and cooperate with Manager to obtain its own licenses and
contracts to enable Manager to acquire the assets of the Practice.

 

4. LICENSING

 

During the term of this Agreement, Practice hereby licenses to Manager the
nonexclusive right to utilize the “Seastone of Delray” trade name and mark.
Manager acknowledges that Practice remains the owner of all titles, rights and
interest in the trade name and mark, until the closing on the APA. This license
permits Manager to utilize the trade name and mark in its advertising, signage
and other documentation.  Upon termination of this Agreement if the APA does not
close, this license shall simultaneously terminate and Manager shall cease all
use of the trade name and mark.



 



5. COMPENSATION

 

a. Manager’s Fee. Manager shall be entitled to one hundred percent of all
revenue generated from or received by the Practice from the date of this
Agreement. This fee shall be reduced by the payment of all expenses of the
Practice, incurred after the date of this Agreement, which are approved by
Manager.

 

b. Payment. If Manager is not receiving the revenue directly, Practice shall
remit such compensation due to Manager within one (1) business day of receipt
and clearance of the funds.

 

c. Statement of Services Rendered. Manager and Practice shall, by the fifth
(5th) day of each month, provide the other party with a complete statement of
Services rendered in the previous month pursuant to this Agreement.

 

d. It is understood that the Manager shall be responsible for covering all of
the costs of the operation of the Practice during the term of this Agreement,
including the funding of any losses. Manager further has agreed to assume what
is commonly referred to as charge backs or claw backs related to services that
arose prior to the effective date of this Agreement for which payment was
received by Practice but the responsibility of the Manager for said liability
shall not exceed the amount of $50,000.00 assumed under the APA. Manager shall
be responsible for cost reimbursements that were billed prior to the term of
this Agreement and received by Manager during the term of this Agreement
regardless of the amount, but which shall not exceed the amount received related
to the specific matter related to the charge back or claw back.

 

e. Manager shall pay to Practice in advance, the sum of twenty thousand dollars
($20,000.00) per month to cover the cost of the mortgages and rental obligations
of the properties being utilized for the treatment and housing of the patients
of the Practice. This amount shall increase to twenty eight thousand dollars
($28,000.00) per month if the term of this Agreement is extended beyond ninety
(90) days. During the term of this Agreement and if permitted under the
insurance policies Charles J. Esposito and Charles F. Esposito shall be
permitted to continue to be covered under the existing medical, vision and
dental benefits, but shall reimburse Manager for the same and provided that the
same is permitted by the existing carriers.

 

6. INSURANCE AND INDEMNIFICATION

 

a. Insurance.

 

i. Professional Liability Coverage. Practice shall maintain in full force and
effect during the term of this Agreement, and all renewals and extensions
thereof, professional liability insurance, until completion of the APA.

 

ii. Comprehensive General Liability Insurance. Each Party, at its sole cost and
expense, will obtain and maintain in full force and effect during the term of
this Agreement, and all renewals and extensions thereof, comprehensive general
liability insurance covering the Party, its employees, agents, servants, and
independent contractors, against loss in the nature of fire, theft, business
interruption, general liability, and non-medical negligence. Each Party shall
provide the other Party with written notice at least thirty (30) days prior to
any cancellation or amendment of the Party’s policy.

 

iii. Workers’ Compensation Insurance. Each Party shall, at its sole cost and
expense, obtain and maintain in full force and effect during the term of this
Agreement, and all renewals and extensions thereof, workers’ compensation
insurance as required by the laws of the State of Florida.

 

b. Indemnification. Each Party shall indemnify, hold harmless, and defend the
other Party from any and all liability, loss, claims, lawsuits, damages, injury,
costs or expense, arising out of or incident to the performance or
nonperformance under this Agreement by such indemnifying Party, its directors,
officers, employees, contractors, subcontractors and agents, including (without
limitation) all attorneys’ fees and court costs; provided, however, neither
Party shall be liable to the other hereunder for any claim covered by insurance,
except to the extent that the liability of the other Party exceeds the amount of
such insurance coverage.

 



 



7. CONFIDENTIALITY

 

Patient Information and Records. Manager and its employees, agents and
independent contractors shall safeguard the confidentiality of all medical
information pertaining to patients treated by or through Practice and shall
comply with all federal and state laws and regulations and all Practice rules or
policies with respect to the use and disclosure of such information, including
but not limited to the provisions of Practice’s Business Associate Agreement.

 

8. RELATIONSHIP OF PARTIES

 

The relationship between Manager and Practice is that of independent
contractors. Neither Manager nor Practice is a member, partner, agent,
representative, employee, employer, or joint venturer of the other. Each Party
expressly denies any obligation to compensate the other’s employees,
contractors, or agents. As independent contractors, each Party shall be liable
for that Party’s own debt, obligations, acts and omissions. Manager is
responsible for the payment of all withholding, social security and other taxes
and benefits for Manager and Manager’s agents or employees. Manager is
responsible for filing all necessary tax returns on Manager’s own behalf.
Manager, its agents, employees and independent contractors shall not be eligible
for any employee benefit plan offered by Practice.

 

9. TERM AND TERMINATION

 

a. Term. The term of this Agreement shall commence on the June 15, 2016 or
earlier if Manager shall waive the Due Diligence Period set forth in the APA and
terminate as set forth in Section 9 b.

 

b. Termination. This Agreement may be terminated by either Party if the closing
on the APA does not occur by September 15, 2016.

 

10. GENERAL PROVISIONS

 

a. Entire Agreement; Amendment. The Parties agree that neither Party has made
any representation, warranty or covenant not fully set forth herein, and that
this Agreement is a complete statement of the entire agreement which supersedes
all previous communications between the Parties hereto. This Agreement may only
be amended by written instrument executed by both Parties.

 

b. Prior Agreements. This Agreement supersedes all prior oral or written
agreements covering the same matter between the Parties.

 

c. Binding Effect. The terms and conditions of this Agreement shall be binding
upon and inure to the benefit of the Parties hereto, their successors, assigns,
and legal representatives, except that no Party may assign or transfer its
rights or obligations under this Agreement in any manner other than as provided
in this Agreement.

 

d. Severability. The provisions of this Agreement shall be deemed severable and
if any portion shall be held invalid, illegal or unenforceable for any reason,
the remainder of this Agreement shall be effective and binding on the Parties.

 

e. Applicable Law. This Agreement, and the application or interpretation
thereof, shall be governed exclusively by its terms and by the laws of the State
of Florida. Any actions, arbitration or proceedings instituted by either Party
with respect to any matters arising under or growing out of this Agreement shall
be brought and tried only in the courts located in the County of Miami-Dade,
State of Florida, and each of the Parties hereto expressly waives its rights

under any applicable statute to cause any such action or proceeding to be
brought or tried elsewhere.

 

f. Headings. Any titles, captions or paragraphs contained in this Agreement are
for convenience only and shall not be deemed part of the contents of this
Agreement, and shall in no way define, limit, extend or describe the scope of
this Agreement or the intent of any provision hereof.

 



 



g. Dispute Resolution. Any controversies or claims between the Parties regarding
this Agreement must first be put in writing and delivered to the other Party.
The Parties will make a good faith attempt to resolve the issue in question. If
the Parties to this Agreement cannot settle grievances or disputes between them
in an informal and expeditious fashion, one or both of the Parties may file suit
in an appropriate civil court.

 

h. Assignment. This Agreement and the rights, interests, and benefits hereunder
shall not be assigned, transferred, pledged, or hypothecated in any way by
either Party without the prior written consent of the other Party, which consent
shall not be unreasonably withheld.

 

i. Representation by Counsel. The Parties acknowledge that they have had the
opportunity to consult with legal counsel of their choice prior to execution of
this Agreement. The Parties further acknowledge that the terms of this Agreement
are the result of negotiations between them and that the terms of this Agreement
shall not be construed in favor of, or against, any Party by reason of the
extent to which a Party or its counsel participated in its drafting, or by
reason of the extent to which this Agreement may be inconsistent with prior
drafts thereof.

 

j. Changes in Law. Both Parties agree that in the event that future legislation
is enacted or regulations are promulgated or a decision of a court is rendered
that, in the opinion of legal counsel for either Party, affects or may affect
the legality of this Agreement or materially and adversely affect the ability of
either Party to perform its obligations or receive the benefits intended
hereunder (“Change in Law”), then Manager agrees to work with Practice in good
faith to amend this Agreement as necessary to bring it into compliance with
applicable laws and to carry out the original intention of the Parties to the
extent possible. If not, either Party may terminate on thirty (30) days’ written
notice.

 

k. Third-Party Beneficiaries. The rights and obligations of each Party to this
Agreement shall inure solely to the benefit of the Parties hereto, and no
persons or entity shall be a third party beneficiary of this Agreement.

 

l. Waiver. A waiver of any of the terms and conditions hereof shall not be
construed as a waiver of any other terms and conditions hereof.

 

m. Counterparts.  This Agreement may be executed in several counterparts, and
all counterparts so executed shall constitute one Agreement and shall be binding
on all of the Parties hereto, notwithstanding that all of the Parties are not
signatory to the original or the same counterparts.

 

n. Notices. Any notice required or permitted by this Agreement shall be given in
writing sent by overnight delivery, personal delivery or United States
registered or certified mail, return receipt requested, all of which shall be
properly addressed, with postage or delivery charges prepaid as follows:

 

If to Manager: Seastone Delray Healthcare, LLC   5734 Yonge Street, Suite 300  
Toronto, ONT M2M 4E7   Attn: Shawn Leon

 

If to Practice: Seastone of Delray LLC   810 Andrews Avenue   Delray Beach, FL
33483   Attn: Lewis Maffeo

 

Notices sent by personal delivery shall be deemed given upon actual receipt.
Notices sent by overnight delivery shall be deemed given on the next business
day. Notices sent via United States registered or certified mail shall be deemed
given two (2) business days from mailing.

 



 



IN WITNESS WHEREOF, the Parties have signed this Agreement as of the date first-
above written.

 

PRACTICE   MANAGER Seastone of Delray, LLC   Seastone Delray Healthcare, LLC    
  /s/ Charles J. Esposito   /s/ Shawn Leon       By: Charles J. Esposito   By:
Shawn Leon       Title:  Owner   Title:  Manager





